t c summary opinion united_states tax_court ishmael tarikh petitioner v commissioner of internal revenue respondent docket no 11571-05s filed date ishmael tarikh pro_se catherine g chang for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for three children under sec_151 head-of-household filing_status under sec_2 an earned_income_credit under sec_32 and a child_tax_credit and an additional_child_tax_credit under sec_24 some of the facts have been stipulated and are so found the stipulation of facts and the annexed exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in alameda california during the year at issue petitioner was director of a human rights project in san francisco california the project provided lawyer referral services to indigent people and an advocacy service for victims of police misconduct and abuse petitioner has a degree in political science a master’s degree in afro-american studies and a juris doctor degree petitioner is the father of three children who were born respectively in and petitioner and the mother of the three children never married and they did not live together during the year at issue the children lived with petitioner for the first months of the year at issue and lived with their mother for the remainder of the year during the months the children lived with their mother during petitioner paid dollar_figure to her for support of the children petitioner provided no other support to the children nor did their mother provide any support to petitioner during the time the children were with him for the year at issue petitioner and the children’s mother both claimed the children as dependents on their respective federal_income_tax returns petitioner filed his return as a head-of-household under sec_2 and claimed the dependency_exemption deductions for the three children the earned_income_credit under sec_32 and the child_tax_credit and the additional_child_tax_credit under sec_24 in the notice_of_deficiency respondent disallowed the dependency_exemption deductions petitioner’s head-of-household filing_status the earned_income_credit the child_care_credit and the additional child_care_credit deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 the first issue is whether petitioner is entitled to the dependency_exemption deductions for the three children for the year at issue sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents as relevant here the term includes a son or daughter of the taxpayer sec_152 the basis upon which petitioner claims entitlement to the dependency_exemption deductions is that the children lived with him for months during the year during which he was their sole source of support and for the months in which the children lived with their mother he paid the mother dollar_figure to support the children thus petitioner claims that from a practical standpoint since the children were with him a greater portion of the year at issue he logically provided more than half of the children’s support that year 2under some circumstances the burden_of_proof shifts to the commissioner under sec_7491 that burden does not shift to respondent because petitioner failed to maintain records and comply with the requirements of substantiation as required by sec_7491 respondent has not challenged petitioner’s contention that the children lived with him for months during the year at issue sec_152 provides a special support_test in the case of divorced parents or parents who have never been married see 121_tc_245 under sec_152 if both parents together provide over half of the support of a child the parent having custody of the child for the greater portion of the taxable_year is entitled to the dependency_exemption for such child the court is satisfied that petitioner and the children’s mother provided over half the support for their children during the year at issue because the children resided with petitioner for months he had custody of them for the greater portion of the year and consequently he satisfies the requirements of sec_152 on the facts presented at trial the court holds that petitioner is entitled to the dependency_exemption deductions for his three children the second issue is whether petitioner is entitled to head- of-household filing_status for the year at issue sec_2 provides generally that an individual shall be considered a head-of-household if among other requisites not pertinent here such individual maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of an unmarried son or daughter of the taxpayer petitioner satisfies that requisite consequently he qualifies for head-of-household filing_status for the year at issue see sec_2 the third issue is petitioner’s claim to the earned_income_credit of dollar_figure under sec_32 sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 in the pretrial memorandum respondent filed at the trial of this case respondent argued generally sec_32 defines four tests for qualifying_child which pertain to relationship age identification taxpayer_identification_number of the child and and abode requirement on this issue petitioner does not satisfy the abode requirement with respect to the residency of the claimed dependents during in addition it has already been shown he failed to demonstrate that he provided more than of the overall household expenses in order to be entitled to the dependency_exemption for any of his dependents since he did not fulfill the abode requirement relative to the dependency_exemptions and since he is not entitled to claim a dependency_exemption for any of the minor children he is not entitled to the earned_income_credit respondent’s statement with respect to the abode requirement is in error because petitioner’s unchallenged testimony at trial was that the children lived with him for months during the year at issue under sec_32 over months of sharing a place of abode with the taxpayer is necessary to qualify for the earned_income_credit moreover there is no support requirement under sec_32 nor is it required that the taxpayer be entitled to the dependency_exemption deductions for the children in response to respondent’s argument quoted above that petitioner failed to establish that he provided more than percent of the overall household expenses relative to the claimed dependency_exemption deductions the flush language of sec_2 provides that an individual shall be considered as maintaining a household if over half the cost of maintaining the household during the taxable_year is furnished by that individual a requirement which petitioner satisfied petitioner therefore is sustained on this issue the next issue is petitioner’s claim to the child_tax_credit and the additional_child_tax_credit under sec_24 in the notice_of_deficiency respondent disallowed both credits sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant to this case a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 since petitioner is entitled to the dependency_exemption deductions under sec_151 it follows he is entitled to the child_tax_credit the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for taxable years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 the refundable and nonrefundable portions of the child_tax_credit cannot exceed the total allowable_amount of the credit petitioner is entitled to the additional_child_tax_credit because he qualified for a child_tax_credit accordingly petitioner’s claim to this credit is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
